Citation Nr: 0823630	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Philadelphia, Pennsylvania in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from November 1961 to March 
1964, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified before the undersigned Veterans Law 
Judge in January 2007.  Thereafter, the Board remanded the 
case for further development in June 2007.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record 
indicates that the appellant's prior diagnoses of post-
traumatic stress disorder have not been adequately supported 
by the record; and the evidence reveals that the appellant 
does not have a current medical diagnosis of post-traumatic 
stress disorder. 
 

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder 
("PTSD"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in October 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2007 letter essentially informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  Although 
the 	October 2007 letter was not sent prior to the initial 
adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, his claim was readjudicated and the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claim in March 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided.  See Mayfield v. Nicholson, 444 F.3d at 
1333-34.

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In addition, the appellant 
was afforded two (2) VA examinations in December 2002 and 
December 2007 in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letters from the 
RO to the appellant dated in March 2006 and October 2007;  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. Id.  

B.  Law and Analysis

In this case, the appellant contends that he is entitled to 
service connection for PTSD on the basis that while serving 
on active duty, he was wrongly incarcerated in an Italian 
jail during which time he was exposed to conditions that 
caused him to fear for his life. See May 2002 statement with 
VA application; January 2004 statement in support of claim; 
January 2007 BVA hearing transcript.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support the appellant's claim of 
entitlement to service connection; and therefore concludes 
that this appeal must be denied. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.

In this case, official records appear to confirm that the 
appellant was incarcerated from February 24, 1964 to March 3, 
1964 in an Italian prison for undisclosed charges. See 
records from Italy dated in March 2006, with translation.   
However, there is conflicting evidence of record in terms of 
whether the appellant's past and/or present symptomatology 
fulfills the diagnostic criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders ("DSM-IV") for a diagnosis of PTSD 
based upon this incarceration.  In this regard, the Board 
observes that while certain medical records contained in the 
claims file indicate the appellant's current medical 
diagnosis is PTSD, other medical records set forth differing 
diagnoses and/or report that the appellant's symptomatology 
does not and/or has not met the diagnostic criteria for PTSD.  

Specifically, a review of the claims file reveals medical 
evidence that includes: 
(1) VA medical records dated from May 2001 to July 2002 and 
May 2005 to June 2005, (2) VA examination reports dated in 
December 2002 and December 2007 and (3) records pertaining to 
the appellant from the Social Security Administration, to 
include (a) an August 2001 psychological examination report 
prepared by R.B., Ph.D., (b) an August 2001 psychiatric 
examination report prepared by J.A., M.D., (c) a November 
2001 psychiatric review technique report prepared by S.H., 
M.D., (d) a November 2001 mental residual functional 
assessment report and (e) a January 2002 physical residual 
functional capacity assessment report.  

Of the medical records referenced above, the Board observes 
that evidence supportive of a diagnosis of PTSD consists of 
VA medical records dated in May 2005 and June 2005 from the 
Hudson Valley VA Medical Center.  These records 
(the only records from Hudson Valley Medical Center) reveal 
that the appellant was hospitalized in May 2005 and June 2005 
with a diagnosis of PTSD, dysthymia and polysubstance abuse.  
In regards to the appellant's diagnosis of PTSD, the 
appellant's VA medical providers opined that the diagnosis 
was "directly related to [the appellant's] experiences in 
the service."  

However, a review of the appellant's remaining VA medical 
records contained in the claims file reveal that the 
appellant was initially treated by VA when he was 
hospitalized at a VA medical facility in Coatesville, 
Pennsylvania beginning in May 2001 for (1) a substance 
induced mood disorder, (2) a substance induced psychosis, (3) 
cocaine dependence and (4) alcohol abuse.  No reference to a 
diagnosis of PTSD was made at that time. See VA medical 
records dated in May 2001 and June 2001.  Subsequent VA 
inpatient treatment notes reflect that the appellant was 
hospitalized for drug treatment, to specifically include 
cocaine dependence, from December 31, 2001 to January 8, 
2002. See December 2001 to January 2002 VA medical records.  
While these records include a diagnosis of PTSD, it appears 
that this diagnosis was reported as an "initial impression" 
and was "service related by patient history." See December 
31, 2001 VA medical records.  

Thereafter, a single VA medical record dated February 8, 2002 
reflected that the appellant had a diagnosis of PTSD, among 
other things.  However, several subsequent medical notations 
dated that same month omit this diagnosis; and in fact appear 
to indicate that the appellant's medical diagnosis was 
changed to 
anti-social personality disorder rather than PTSD. See VA 
medical records dated February 12, 2002, February 14, 2002 
and February 26, 2006.  Subsequent VA medical records reveal 
that the appellant's diagnosis was changed again, this time 
to (1) paranoid schizophrenia and (2) a mixed personality 
disorder with anti-social features. April 2002 and May 2002 
VA medical records.  June 2002 VA medical records reflect a 
listing of the appellant's diagnosed medical problems, to 
include paranoid schizophrenia and a personality disorder.  
Notably, however, PTSD was not listed among the appellant's 
current medical problems. June 2002 VA medical records.  A 
review of the claims file reveals no VA medical records dated 
from July 2002 to May 2005 from either the Coatesville VA 
Medical Center or Hudson Valley VA Medical Center.  
 
A review of the appellant's private medical records obtained 
from the Social Security Administration additionally fails to 
reveal a diagnosis of PTSD.  Specifically, the Board observes 
that psychological and psychiatric examinations reports 
prepared by two different medical providers in August 2001 
reveal diagnoses of (1) major depression, (2) substance 
abuse, (3) minimal brain dysfunction, (4) polysubstance 
abuse, (5) substance induced psychosis and (6) a personality 
disorder in addition to a notation that bipolar disorder 
should be ruled out. See August 2001 psychological 
examination report by R.B., Ph.D. and August 2001 psychiatric 
examination report by J.A., M.D.  According to a November 
2001 psychiatric review technique report prepared by another 
medical doctor, the appellant had diagnoses of (1) substance 
induced psychosis, (2) a personality disorder and (3) 
polysubstance abuse disorder. See November 2001 report from 
S.H., M.D., to include a mental residual functional 
assessment.  Lastly, the claims file contains a report of the 
appellant's January 2002 physical residual functional 
capacity assessment.  Interestingly, the appellant's primary 
diagnosis was hands/feet arthralgia; and his secondary 
diagnosis was a personality disorder. See January 2002 
assessment report.    
  
Additional medical evidence contained in the claims file 
consists of a December 2002 VA examination report in which 
the appellant's reported PTSD stressor was noted, but PTSD 
was not diagnosed.  Rather, after obtaining a medical history 
from the appellant and performing a mental status 
examination, the VA examiner diagnosed the appellant with 
cocaine dependence, in early remission, schizoaffective 
disorder and a personality disorder with antisocial features. 
December 2002 VA examination report, p. 3.  In doing so, the 
examiner noted that the appellant had impulse control and 
behavior problems prior to service, as well as several 
disciplinary actions taken against him during military 
service prior to his period of incarceration.  While the 
examiner reported that the appellant's experience of being 
jailed in Italy was no doubt terrifying, he found that the 
appellant did not meet the diagnostic criteria for a 
diagnosis of PTSD at the time of the December 2002 
examination. Id.  

In light of the conflicting medical diagnoses of record and 
the fact that none of these diagnoses were made with the 
benefit of review of the appellant's claims file, the Board 
remanded the appellant's claim for a clarifying medical 
opinion in June 2007.  Specifically, the Board requested that 
a new VA examiner review the appellant's claims file in its 
entirety and perform a mental status examination.  
Thereafter, the examiner was asked to provide an opinion as 
to whether the appellant has a current diagnosis of PTSD due 
to an in-service stressor event. June 2007 BVA decision.  In 
response to the Board's request, a VA medical opinion was 
associated with the claims file in December 2007.  

In the December 2007 VA medical opinion, the VA examiner 
noted that she reviewed the appellant's claims file and VA 
chart record, obtained a history from the appellant and also 
performed psychological testing. December 2007 VA examination 
report, p. 1.  Thereafter, she analyzed the appellant's 
symptomatology pursuant to the diagnostic criteria for PTSD 
pursuant to the DSM- IV.  In doing so, the examiner 
ultimately found that the appellant did not currently meet 
the diagnostic criteria for a diagnosis of PTSD.  Rather, she 
reported that the appellant met the criteria for diagnoses of 
(1) cocaine dependence, (2) cannabis dependence, (3) alcohol 
dependence, (4) schizoaffective disorder and (5) a 
personality disorder nos. Id., p. 3.  In addressing the 
appellant's 2005 VA medical records, the examiner 
acknowledged the purported diagnosis of PTSD contained 
therein but reiterated that she did not find that the 
appellant met the full criteria for such a diagnosis at the 
time of his December 2007 examination. Id., p. 4.  

The Board finds the December 2007 VA examination report to be 
persuasive, especially in light of the fact that the examiner 
reviewed all of the evidence of record and prepared a very 
detailed and thorough report regarding her evaluation.  
Although the appellant's representative argues that this 
examination report is inadequate upon which to base a 
decision (June 2008 written brief presentation), the Board 
disagrees.  A review of the Board's June 2007 remand 
directives reveal that these directives were completed.  The 
Board also disagrees with the representative's statement that 
the December 2007 examiner "indicated that the veteran's 
PTSD symptoms may have lessened due to successful treatment, 
which certainly does not indicate that the veteran does not 
have PTSD." Id., p. 2.  The Board finds that it is apparent 
from a complete review of the December 2007 examination 
report that the examiner found that the appellant does not 
have a current diagnosis of PTSD; and that the examiner made 
the above-referenced comment in the context of addressing the 
appellant's 2005 PTSD diagnosis.  Rather than directly 
refuting or questioning the previous diagnosis of PTSD, the 
examiner appears to have acknowledged the competency of the 
appellant's 2005 medical providers by indicating that the 
PTSD diagnosis may have been made at that time based upon 
symptoms observed by the 2005 medical providers that the 
December 2007 examiner did not see.  As such, she indicated 
that it was possible that these symptoms were successfully 
reduced through treatment subsequent to the 2005 PTSD 
diagnosis. December 2007 VA examination report, p. 4.  

However, implicit in the examiner's statement is the fact 
that the appellant's 2005 diagnosis of PTSD would be 
questionable and unsupported if such symptoms were found not 
to have been reduced through treatment, since there would be 
no other explanation as to why those symptoms were not 
present during his December 2007 examination.  In this 
regard, the Board finds it notable that there is a lack of 
medical evidence dated after June 2005 in the claims file; 
and that the claims file contains the appellant's October 
2007 VCAA response in which he indicated that he had no 
further information or evidence to give VA to substantiate 
his claim. See October 2007 VCAA notice response.  In light 
of these facts and the other medical evidence of record, the 
Board finds that the appellant's 2005 diagnosis of PTSD has 
not been adequately supported by the record and that the 
December 2007 examiner's statement does not contradict this 
finding.  As such, the Board finds the representative's 
arguments regarding the adequacy of the December 2007 
examination report to be unpersuasive.  

In making this decision, the Board acknowledges that caselaw 
holds that the presence of a chronic disability at any time 
during a claim process can justify a grant of service 
connection in terms of satisfying the first element of the 
service connection test, even where the most recent diagnosis 
is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Specifically, in McClain v. Nicholson, the Court held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  Under such circumstances, provided the resolved 
disability is related to service, a claimant would be 
entitled to consideration of staged ratings. Id.; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation). 
 However, the Board finds the holdings in McClain and Gilpin 
to be distinguishable from the present case since (as 
explained above) the Board has concluded that the appellant's 
diagnoses of PTSD of record are not adequately supported by 
the record in that they were either (1) preliminary in nature 
and subsequently refuted or (2) based upon information that 
was neither complete, thorough nor fully informed.  In a 
factual situation where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed PTSD, 
either presently or in the past, the holdings of McClain and 
Gilpin would not be applicable.   

Thus, reviewing the December 2007 examination report in 
conjunction with the other medical evidence of record leads 
the Board to the conclusion that while the appellant had a 
questionable diagnosis of PTSD during the time frame from  
December 2001 to February 2002 and an unsubstantiated 
diagnosis of PTSD in May 2005 and June 2005, these diagnoses 
have been refuted by the vast majority of the appellant's 
post-service medical records.  As such, the Board finds that 
the more persuasive medical evidence contained in the claims 
file indicates that the appellant's prior diagnoses of PTSD 
have not been adequately supported by the record and the 
appellant does not have a current diagnosis of PTSD.  Since 
there can be no valid claim without proof of a present 
disability, service connection in this case must be denied. 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


